Hill, P. J.
(dissenting). The village of Monticello appeals from an order setting aside the verdict of no cause of action. The administrator of Fannie Croner, deceased, was the plaintiff. She did not die as the result of the accident. On December 6, 1938, she and five other ladies, after spending a social evening at a residence, No. 23 Cottage street, started for home at about half an hour after midnight. They walked a few feet from the residence to the sidewalk and Mrs. Croner and her companion there turned left and westerly a very short distance, then started to cross Cottage street in a northerly direction, when her foot came in contact with a concrete curb, the top of which was six and a half inches above the level of the sidewalk. She was thrown violently, and was injured by striking the concrete surface of the curb, roadway and sidewalk.
Cottage street extends in an easterly and westerly direction. No. 23 is on the southerly side, on the block between Liberty street to the west and Landfield street to the east. The roadway is paved with concrete. On the southerly side there is a concrete curb, its top six inches above the adjacent roadway. The sidewalk from Liberty street to the premises designated No. 23 is on the same level as the top of the curb. Beginning at a point about nine feet westerly from the place where intestate fell, the sidewalk is on a grade six and a half inches below the top of the curb, and is separated from the road only by this curb obstruction about six inches wide. Apparently Mrs. Croner’s companions passed into the roadway a short distance to the west from where she attempted to pass, and at a point where the sidewalk was flush with the top of the curb. The evidence does not disclose whether the sidewalk to the east of No. 23 was at a low level, or on a proper grade.
*363The jury would be justified in finding that this situation was dangerous to an unreasonable degree. (McFarlane v. City of Niagara Falls, 247 N. Y. 340; Egan v. City of Buffalo, 230 id. 575; reported 105 Misc. 506; King v. Village of Fort Ann, 180 N. Y. 496.) The village was required to keep this street in a reasonably safe condition for the passing of those who wished to cross it at any point, and plaintiff’s intestate was not negligent as matter of law in seeking to cross at the point where she did.
The verdict was against the weight of evidence, and the order setting it aside should be affirmed.
Order appealed from in each case reversed and the verdict of the jury reinstated.